Appellant avers "judicial efficiency would best be served by allowing
                  [appellant] to move forward with this appeal."
                               Respondents have submitted a reply to appellant's response. 2
                  In their reply, respondents note that the "procedural posture in this case is
                  flawed." Specifically, respondents indicate that rather than filing a
                  motion for remand, they believe they should have filed a motion to dismiss
                  this appeal for lack of jurisdiction, as the motion filed in the district court
                  is a tolling motion, and thus the notice of appeal was premature.            See

                  NRAP 4(a)(5). Thus, as respondents note, the district court has
                  jurisdiction to rule on the NRCP 59 motion without a remand from this
                  court. NRAP 4(a)(6) (a premature notice of appeal does not divest the
                  district court of jurisdiction). Thus, respondents aver that as all parties
                  essentially want a new trial, this court should dismiss the appeal and the
                  district court should resolve the pending tolling motion.
                              Appellant filed a response to respondents' motion for leave to
                  file a reply to the motion for remand in excess of the page limit. Appellant
                  argues that the motion should be denied as it improperly raises matters
                  not related to the original motion or appellant's response to that motion.
                  See NRAP 27(a)(4) (a reply shall not present matters that do not relate to

                  the response). While appellant is correct regarding the raising of matters
                  not related to the response, in the interest of judicial efficiency, we elect to
                  treat respondents' filing as a combined reply to the opposition and a
                  motion for dismissal for lack of jurisdiction. See NRAP 2.



                        2 Cause  appearing, we grant respondents' "Motion for Permission to
                  File Reply in Excess of Page Limitation." NRAP 27(d)(2). Accordingly, the
                  clerk shall file the ten-page reply that was submitted with the motion.


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 19474    en
                               After consideration of all the parties' filings in this matter, we
                   grant respondent's motion to dismiss this appeal. As noted, the district
                   court may resolve the pending NRCP 59 motion without a specific remand
                   from this court. Further, either party may file a notice of appeal from any
                   substantively appealable order entered by the district court.      See NRAP
                   3(a); NRAP 3A(b).
                               It is so ORDERED.




                                                       Parraguirre




                   cc:   Eighth Judicial District Court Dept. 15
                         Jerry J. Kaufman, Settlement Judge
                         Gibbs Giden Locher Turner Senet & Wittbrodt LLP
                         Hutchison & Steffen, LLC
                         Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                         3
(1:) 1947A at999